Citation Nr: 0817211	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-02 878	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
lung wedge resection residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action that denied a T/R, and granted 
service connection for lung wedge resection residuals and 
assigned an initial 10% rating therefor.  The veteran 
appealed the 10% rating as inadequate.  Because the claim for 
a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In July 2003, the veteran testified at a hearing before a 
decision review officer at the RO.

In October 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's September 2004 motion to 
advance this case on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c).

By decisions of October 2004, November 2005, and December 
2007, the Board remanded this case to the RO for further 
development of the evidence and for due process development.

In March 2008, the RO notified the veteran and her 
representative of a Board hearing that had been scheduled for 
her at the RO for a date in April.  The veteran failed to 
report for the hearing.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice needed to fairly adjudicate the claims on appeal 
has not been accomplished.

Although the record contains some correspondence from the RO 
to the veteran in 2001 and 2005 addressing some VCAA notice 
and duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, she must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by her 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on her 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish her at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, the veteran has not received adequate notice of 
the criteria that governs her claim for a higher initial 
rating, or been furnished an opportunity to respond thereto.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  To avoid any prejudice to the veteran, the Board 
finds that the RO, in the first instance, must give her full 
notice of the criteria set forth in Vazquez-Flores.

The RO's notice letter to the veteran should explain that she 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in her 
possession, and ensure that she receives notice that meets 
the requirements of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
her representative a letter that informs 
them of what kind of evidence is needed 
to substantiate her higher initial rating 
claim, to specifically include the 
criteria set forth in Vazquez-Flores v. 
Peake.  The letter should also request 
her to provide sufficient information, 
and if necessary, authorization, to 
enable the RO to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that she has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.             
 
5.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish her and 
her representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords her the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

